Citation Nr: 0936011	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  08-13 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether the denial of Montgomery GI Bill (MGIB) benefits for 
training at Southern California University for Professional 
Studies is valid.


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel




INTRODUCTION

The appellant in this matter is currently on active duty.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee Oklahoma, which denied the benefits sought on 
appeal.  This matter is currently under the jurisdiction of 
the Buffalo, New York RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

The appellant seeks payment of VA educational assistance 
benefits under the Montgomery GI Bill (MGIB), Chapter 30, 
Title 38, United States Code.

In her April 2008 VA Form 9, the appellant stated that she 
wished to appear for a hearing at a local VA office before a 
member of the Board.  The appellant has a right to such a 
hearing.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993) 
(citing 38 U.S.C.A. § 7104(a) (a claimant has right to a 
hearing before the issuance of a Board decision); 38 U.S.C.A. 
§ 7107(b) (West. 2002); 38 C.F.R. §§ 20.700(a), 20.703 
(2008).

In November 2008, the appellant in this matter submitted a 
letter stating she was being "forced" to decline a Board 
hearing due to the fact that she is currently stationed in 
Turkey and may move to a remote location in the future.

This matter is problematic in that the appellant is currently 
on active duty and serving in Turkey, with the possibility of 
being moved to a remote location.  These circumstances, 
however, should not "force" the appellant to forego the 
hearing she has requested.

Therefore, the appellant should be afforded a hearing when 
she returns to the United States on leave, and every effort 
to accommodate the scheduling of a hearing for the appellant 
should be made.

A remand by the Board confers upon the appellant, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.	The RO should contact the appellant 
and determine when and where she will 
return to the United States on leave. 

2.	The RO should take appropriate action 
and schedule a video conference 
hearing before the Board for the 
Veteran.  She should be notified of 
the date and time of the hearing in 
accordance with 38 C.F.R. § 20.704(b) 
(2008).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




